Mr. Justice Martín,
with whom Mr. Acting Chief Justice Pérez Pimentel concurs, dissenting.
San Juan, Puerto Rico, October 20, 1972
I dissent from the opinion issued by the Court today in the instant case. The doctrine established in the case of Ocasio v. Diaz, 88 P.R.R. 658 (1963), cited by the Court in its opinion today and by the trial judge in his conclusions of law, is as follows:
“Any judicial declaration of the status of child shall be based on the establishment of the fact of natural or biological paternity, regardless of the date or other circumstances of birth, it being sufficient that the paternity be satisfactorily proved under the usual rules of evidence, pursuant to the preponderance of the evidence, and in conformance with the findings, which, taking into consideration the concurrent circumstances of the case, represent the most rational, just, and juridical balance in the determination of the case.” (Italics ours.)
Applying the juridical rule of the Ocasio case the trial judge concluded as a question of fact that the establishment of the fact of paternity was not satisfactory. And, for that reason, he said that plaintiff’s evidence which he had before him did not satisfy him. He refers to the testimonies of plaintiff and her mother. The evidence heard, as a whole, makes me think that the trial judge found that Gregoria’s evidence should have been strengthened because he was not convinced by the evidence which he had before him. The drafting of the findings of fact is not the most fortunate, but from all of them as a whole I cannot but conclude that when the trial judge says that “There is no corroboration whatsoever of Gregoria’s testimony about the alleged concubinary relationship with the defendant,” he refers to the establishment of the fact of paternity to which the Ocasio case refers. (Italics ours.)
*902In making his conclusions of law the trial judge himself sets forth the rule of the Ocasio case which permits that the paternity be satisfactorily established under the usual rules of evidence. According to the Law of Evidence the direct evidence of a witness who is entitled to full credit is sufficient for proof of any fact. 32 L.P.R.A. § 1661. The premise on which the aforesaid provision is based is that the witness should deserve the trier’s full credit. The evidence does not have to be strong and convincing as we have said before. Sanabria v. Heirs of González, 82 P.R.R. 851 (1961). But, it should be believed. And, in this instant case the trial judge believed the defendant.
An analysis of the testimony of said defendant and of those of plaintiff and her mother reveals that the former is unreconcilable with the latter. When the court gave full credit to defendant’s testimony it rejected those of plaintiff and her mother. It would be absurd to request it to make a pronouncement as to the credibility which the latter deserved, since it could not believe at the same time the contradictory versions of both parties, one being the denial of the other. The trial court settled then the conflict of the evidence against the plaintiff applying the rule of the Ocasio case.
We repeat, as we have done in the past, the clear provisions of Rule 43.1 of the Rules of Civil Procedure:
“. . . Findings of fact based on oral evidence shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge of the credibility of the witnesses. ...”
A finding is “clearly erroneous” when even though there is evidence to support it, the appellate court, based on the totality of the evidence, remains with the firm and true conviction that an error has been committed. See United States v. Gypsum Co., 333 U.S. 364, 395 (1947); McCallister v. *903United States, 348 U.S. 19, 20 (1954); 5A Moore’s Federal Practice, par. 52.03, 2d ed. 1971.
The findings of the trier in the instant case are not clearly erroneous nor arbitrary and they have sufficient support in the evidence believed by the trial court. Neither is it established that there has been passion, prejudice or partiality. Rodríguez v. Concreto Mixto, Inc., 98 P.R.R. 568 (1970).
In a case of a different nature from the one at bar, the Court of Appeals of New York makes some statements which we may adopt to support the reason which underlines our Rule 43.1, to wit:
“. . . Face to face with living witnesses the original trier of the facts holds a position of advantage from which appellate judges are excluded. In doubtful cases, the exercise of his power of observation often proves the most accurate method of ascertaining the truth .... How can we say the judge is wrong? We never saw the witnesses. ... To the sophistication and sagacity of the trial judge the law confides the duty of appraisal.” Boyd v. Boyd, 252 N.Y. 422,169 N.E. 632, 634.
The situation raised in the instant case does not justify the broadening of our doctrine in the actions of filiation.